Dear Mr. Insco:
This opinion is in response to your question asking:
         Is the individual appointed June 19, 1987 to fill the unexpired term of the public administrator in Buchanan County entitled to all or a portion of the four thousand dollars authorized by Section 473.739, RSMo 1986, if she completed the training provided for by Section 67.130, RSMo 1986, and did not receive fifteen thousand dollars in fees during the year of her appointment?
You have informed us the Governor appointed an individual on June 19, 1987, to fill the unexpired term of the Public Administrator of Buchanan County who had resigned. She completed the training requirements of Chapter 67, RSMo 1986, and received less than fifteen thousand dollars in fees during the year 1987.
Section 473.739, RSMo 1986, provided:
 473.739.  Compensation for attendance at training sessions for county officials, certain administrators. — Each public administrator, except in counties of the first class with a charter form of government, who does not receive at least fifteen thousand dollars in fees as otherwise allowed by law in the years 1984 and 1985, upon certification of the Missouri Association of Public Administrators of attendance at a training program required by the provisions of section 67.130, RSMo, shall receive annual compensation of four thousand dollars for the year 1985, and a proportionate part of four thousand dollars for that part of the year 1984 when this section is in effect, for the added duty of attending the training program required by the provisions of section 67.130, RSMo. This additional compensation shall be paid on January 1, 1985, for that part to which he is entitled for the year 1984, and on January 1, 1986, for that to which he is entitled for the year 1985, or as soon after those dates as the public administrator may be able to establish the total of the fees paid for those years.
Section 67.130, RSMo 1986, provides that training programs be established for certain public administrators which training programs consist of not less than twenty nor more than thirty hours of actual instruction per year. Under Section 67.134, RSMo 1986, the termination date of Sections 473.739 and 67.130
was extended until January 1, 1988, except that payments to public administrators pursuant to Section 473.739 may be made after January 1, 1988.
Your question is whether she is entitled to the entire four thousand dollars in additional compensation or whether that amount should be pro-rated with her receiving an amount proportional to the time served. This office has held in previous opinions that compensation that is paid on a yearly basis should be pro-rated. See Attorney General Opinion Letter No. 26-85, a copy of which is enclosed. The appointed public administrator should be eligible for the proportion of the annual compensation which she personally earned. Seealso Kirkpatrick v. Rose, 344 S.W.2d 59, 64 (Mo. 1961). It is our opinion that the four thousand dollars authorized by Section 473.739 is additional "annual compensation" and, therefore, such compensation should be pro-rated for the year 1987.
CONCLUSION
It is the opinion of this office that the Public Administrator appointed for Buchanan County on June 19, 1987 is to be paid for 1987 a pro-rata portion of the four thousand dollars ($4,000.00) authorized by Section 473.739, RSMo 1986, based on the time served in office.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General
Enclosure: Opinion Letter No. 26-85